DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 10-11, 13-16, 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (US 2013/0293330 A1).
In regards to claim 1, Wu discloses, in figure 4, an electromagnetic device (4), comprising: a permeable magnetic core (44) having a plurality of legs (Par 0039); a former (40) located adjacent the permeable magnetic core (44) wherein the former is thermally conductive at a rate equal to or higher than 0.5 W/mK (Par 0013); and at least one winding (42) configured to conduct an electrical current there through wound on the former (Par 0040), the at least one winding including a coil having a plurality of turns (Par 0043); wherein the permeable magnetic core (44) forms at least one thermal heat path and the former is configured to provide at least one additional thermal heat path between the at least one winding (42) and the permeable magnetic core (44) for heat generated in the at least one winding during operation (Par 0035, 0039-0040).
In regards to claim 2, Wu discloses, in figure 4, the electromagnetic device of claim 1, wherein the permeable magnetic core (44) having a plurality of legs is an E-core having a central leg (440) and two exterior legs and wherein the former (40) is located about the central leg (See Fig. 4; Par 0039).
In regards to claim 3, Wu discloses, in figure 4, the electromagnetic device of claim 2, wherein the at least one winding (42) comprises a primary winding (42) and a secondary winding (43) wound on the former (Par 0038).
In regards to claim 4, Wu discloses, in figure 4, the electromagnetic device of claim 3, further comprising a thermally conductive material (41) having a conductive rate equal to or higher than 0.5 W/mK between at least two of the permeable magnetic core (44; Par 0017), the former, the primary winding, or the secondary winding (Par 0038).
In regards to claim 5, Wu discloses, in figure 4, the electromagnetic device of claim 4, wherein the thermally conductive material (41) forms at least a portion of the at least one additional heat path (Par 0040). 
In regards to claim 7, Wu discloses, in figure 4, the electromagnetic device of claim 1, wherein the former (40) comprises a thermally conductive plastic (Par 0032; “the thermally-conductive bobbin is coated with an insulating medium,” thus a thermally conductive plastic is an insulating medium).
In regards to claim 10, Wu discloses, in figure 4, the electromagnetic device of claim 2, wherein the E-core (44) comprises first and second identical E-core halves (44 are identical E-core halves) and the former (40) includes an interior section located about the central legs (440) and distal sections extending past the E-core halves (Par 0039-0040).
In regards to claim 11, Wu discloses, in figure 4, the electromagnetic device of claim 10, wherein the E-core halves (44) are retained in the distal sections of the former (Par 0039).
In regards to claim 13, Wu discloses, in figure 4, a method for cooling an electrical device having electrically conductive windings (42, 43; Par 0040), comprising: placing a thermally conductive former (40) having a primary shank (410) about a leg (440) of a permeable magnetic core (44) having a plurality of legs (Par 0038-0039), the thermally conductive former (40) being capable of conducting heat from the windings at a rate equal to or higher than 0.5 W/mK (Par 0013), with the windings (42, 43) being wound on the shank (Par 0038-0039); and conducting the heat from the windings through thermally conductive former thereby cooling the electrical device (Par 0035, 0039-0040).
In regards to claim 14, Wu discloses, in figure 4, the method of claim 13, wherein the permeable magnetic core (44) having a plurality of legs is an E-core having a central leg (440) and two exterior legs and wherein the former (40) is located about the central leg (See Fig. 4; Par 0039) and the at least one winding (42, 43) comprises a primary winding (42) and a secondary winding (43) wound on the former (Par 0038).
In regards to claim 15, Wu discloses, in figure 4, the method of claim 14, further comprising impregnating thermally conductive material (41) between the permeable magnetic core (44), the former (40), the primary winding (42), and the secondary winding (43; 0038).
In regards to claim 16, Wu discloses, in figure 4, the method of claim 15, further comprising operably connecting the electrical device of claim 2 wherein the former (40) comprises a thermally conductive plastic (Par 0032; “the thermally-conductive bobbin is coated with an insulating medium,” thus a thermally conductive plastic is an insulating medium).
In regards to claim 18, Wu discloses, in figure 4, the method of claim 14, wherein the E-core (44) comprises first and second identical E-core halves (44 are identical E-core halves) and placing the thermally conductive former (40) includes placing the shank (410) about the central legs (440) and distal sections extending past the E-core halves (Par 0039-0040).
In regards to claim 19, Wu discloses, in figure 4, the method of claim 18, wherein the E-core halves (44) are retained in the distal sections of the former (Par 0039).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 8-9, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2013/0293330 A1) in view of Igarashi et al (US 2020/0066435 A1).
In regards to claim 6, Wu disclose the electromagnetic device of claim 4, but does not disclose wherein the thermally conductive material is a silicone loaded gap filler located between all of the permeable magnetic core, the former, the primary winding, or the secondary winding.
However, Igarashi discloses, in figure 4, wherein the thermally conductive material (26) is a silicone loaded gap filler (Par 0054-0056) located between all of the permeable magnetic core (44 as discussed in Wu), the former, the primary winding, or the secondary winding.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wu to incorporate the teachings of Igarashi by including wherein the thermally conductive material is a silicone loaded gap filler located between all of the permeable magnetic core, the former, the primary winding, or the secondary winding in order to prevent the cracks from completely growing in the adhesive layer 26, and, thus, to prevent the adhesion strength from becoming zero (Igarashi, Par 0075).
In regards to claim 8, Wu disclose the electromagnetic device of claim 2, but does not disclose further comprising a thermally conductive material positioned on an outside wall of an exterior leg and configured to transfer heat away from the device.
However, Igarashi discloses, in figure 4, further comprising a thermally conductive material (26) positioned on an outside wall (12b) of an exterior leg (exterior leg of 44 as discussed in Wu) and configured to transfer heat away from the device (Par 0045-0047).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wu to incorporate the teachings of Igarashi by including further comprising a thermally conductive material positioned on an outside wall of an exterior leg and configured to transfer heat away from the device in order to prevent the cracks from completely growing in the adhesive layer 26, and, thus, to prevent the adhesion strength from becoming zero (Igarashi, Par 0075).
In regards to claim 9, Wu in view of Igarashi disclose the electromagnetic device of claim 8. Igarashi further discloses, in figure 4, a cold wall (23) operably coupled to the thermally conductive material (26) and where the thermally conductive material conducting heat from the at least one winding (42 as discussed in Wu) and the permeable magnetic core (44 as discussed in Wu) into the cold wall (Par 0047-0048).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wu to incorporate the teachings of Igarashi by including a cold wall operably coupled to the thermally conductive material and where the thermally conductive material conducting heat from the at least one winding and the permeable magnetic core into the cold wall in order to prevent the cracks from completely growing in the adhesive layer 26, and, thus, to prevent the adhesion strength from becoming zero (Igarashi, Par 0075).
In regards to claim 17, Wu disclose the method of claim 15, but does not disclose further comprising operably coupling at least one of the exterior legs to a cold wall.
However, Igarashi discloses, in figure 4, operably coupling at least one of the exterior legs (exterior legs of permeable magnetic core 44 as discussed in Wu) to a cold wall (23; Par 0047-0048).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wu to incorporate the teachings of Igarashi by including operably coupling at least one of the exterior legs to a cold wall in order to prevent the cracks from completely growing in the adhesive layer 26, and, thus, to prevent the adhesion strength from becoming zero (Igarashi, Par 0075).
Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2013/0293330 A1) in view of Folker et al. (US 10,650,959 B1).
In regards to claim 12, Wu discloses the electromagnetic device of claim 10, but does not disclose further comprising a set of electrically conductive pins extending from at least one of the distal sections for mounting the electromagnetic device on a circuit board.
However, Folker discloses, in figure 15, further comprising a set of electrically conductive pins (140) extending from at least one of the distal sections for mounting the electromagnetic device (4 as discussed in Wu) on a circuit board (Col 1, lines 28-67; Col 2, lines 1-4).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wu to incorporate the teachings of Folker by including a set of electrically conductive pins extending from at least one of the distal sections for mounting the electromagnetic device on a circuit board in order to provides higher inductances for lower bias currents and provides lower inductances for higher bias currents (Folker; Col 5, lines 25-28).
In regards to claim 20, Wu disclose the method of claim 18, but does not disclose further comprising operably coupling the E-core to a circuit board via a set of electrically conductive pins extending from at least one distal sections of the thermally conductive former.
However, Folker discloses, in figure 15, further comprising operably coupling the E-core (44 as discussed in Wu) to a circuit board via a set of electrically conductive pins (140) extending from at least one distal sections of the thermally conductive former (Col 1, lines 28-67; Col 2, lines 1-4).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wu to incorporate the teachings of Folker by including further comprising operably coupling the E-core to a circuit board via a set of electrically conductive pins extending from at least one distal sections of the thermally conductive former in order to provides higher inductances for lower bias currents and provides lower inductances for higher bias currents (Folker; Col 5, lines 25-28).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX W LAM/Examiner, Art Unit 2842                                                                                                                                                                                                        /LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842